Chapman, C. J.
The case of Brabrook v. Boston Five Cents Savings Bank, 104 Mass. 228, is decisive of this case. The money originally belonged to Betsey Abbott, and was deposited in the bank by her; and though she deposited it in the name of “Betsey Abbott, trustee of Ann Clark,” yet she retained the book of deposit, and gave Ann Clark no notice of what she had done, nor did she know it till after Betsey Abbott’s death. By one of the by-laws of the bank, no one could draw any part of the money without producing the bank book. Even if the plaintiff could prove that she intended to create a trust, she did not do what was necessary to carry the intent into effect. Ann Clark was not a party to the transaction, and never acquired any title to the money; and upon the death of Betsey Abbott it passed to her administrator.

Judgment for the claimant.